 



Exhibit 10.76

2002 NEW HIRE OPTION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

          THIS AGREEMENT, dated the Grant Date set forth on Exhibit “A” attached
hereto, (the terms of which are hereby incorporated by reference and made a part
of this Agreement) is made by and between Gen-Probe Incorporated, a Delaware
corporation, hereinafter referred to as the “Company,” and the Employee of the
Company, or a Subsidiary of the Company, identified on Exhibit “A” and
hereinafter referred to as “Optionee.”

          WHEREAS, the Company wishes to afford the Optionee the opportunity to
purchase shares of its Common Stock, par value $0.0001 per share; and

          WHEREAS, the Company wishes to carry out The 2002 New-Hire Stock
Option Plan of Gen-Probe Incorporated (the “Plan”) (the terms of which are
hereby incorporated by reference and made a part of this Agreement); and

          WHEREAS, the Committee appointed to administer the Plan has determined
that it would be to the advantage and best interest of the Company and its
stockholders to grant the Non-Qualified Stock Option (the “Option”) provided for
herein to the Optionee as an inducement to enter into or remain in the service
of the Company or its Subsidiaries and as an incentive for increased efforts
during such service, and has advised the Company thereof and instructed the
undersigned officer to issue said Option.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

          1.1 General. Wherever the following terms are used in this Agreement,
they shall have the meanings specified below, unless the context clearly
indicates otherwise.

          1.2 Board. “Board” shall mean the Board of Directors of the Company.

          1.3 Cause. “Cause” shall mean (a) the Optionee’s failure or refusal to
perform specific and lawful directions with respect to the Optionee’s employment
with the Company or a Subsidiary, (b) the commission by the Optionee of a felony
or the perpetration by the Optionee of an act of fraud, dishonesty, or
misrepresentation against, or breach of fiduciary duty toward, the Company or a
Subsidiary or (c) any willful act or omission by the Optionee which is injurious
in any material respect to the financial condition or business reputation of the
Company or a Subsidiary.

          1.4 Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

 



--------------------------------------------------------------------------------



 



          1.5 Committee. “Committee” shall mean the Compensation Committee of
the Board, or a subcommittee of the Board, appointed as provided in Section 7.1
of the Plan.

          1.6 Common Stock. “Common Stock” shall mean the Common Stock of the
Company, par value $0.0001 per share.

          1.7 Company. “Company” shall mean Gen-Probe Incorporated, a Delaware
corporation.

          1.8 Employee. “Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company, or of
any Subsidiary.

          1.9 Exchange Act. “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

          1.10 Fair Market Value. “Fair Market Value” shall mean, as of any
date, the value of the Common Stock determined as follows:

          (a) If the Common Stock is listed on any established stock exchange or
traded on The Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported by The Nasdaq Stock Market or such other source as
the Board deems reliable.

          (b) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

          1.11 Option. “Option” shall mean the Non-Qualified Stock Option
granted under this Agreement and Article IV of the Plan.

          1.12 Optionee. “Optionee” shall mean the Employee granted the Option
under this Agreement and the Plan.

          1.13 Plan. “Plan” shall mean The 2002 New-Hire Stock Option Plan of
Gen-Probe Incorporated.

          1.14 Retirement. “Retirement” shall mean the Optionee’s resignation
after the Optionee has attained age 60 and completed ten (10) or more years of
employment with the Company and the Subsidiaries.

          1.15 Secretary. “Secretary” shall mean the Secretary of the Company.

          1.16 Securities Act. “Securities Act” shall mean the Securities Act of
1933, as amended from time to time.

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

2



--------------------------------------------------------------------------------



 



          1.17 Subsidiary. “Subsidiary” shall mean any corporation in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

          1.18 Termination of Employment. “Termination of Employment” shall mean
the time when the employee-employer relationship between the Optionee and the
Company or any Subsidiary is terminated for any reason, with or without Cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or Retirement; but excluding (a) a termination
where there is a simultaneous reemployment or continuing employment of the
Optionee by the Company or any Subsidiary or a parent corporation thereof
(within the meaning of Section 422 of the Code), (b) at the discretion of the
Committee, a termination which results in a temporary severance of the
employee-employer relationship, and (c) at the discretion of the Committee, a
termination which is followed by the simultaneous establishment of a consulting
relationship by the Company or a Subsidiary with the former employee. The
Committee, in its absolute discretion, shall determine the effect of all matters
and questions relating to Termination of Employment, including, but not by way
of limitation, the question of whether a Termination of Employment resulted from
a discharge for Cause, and all questions of whether particular leaves of absence
constitute Terminations of Employment. Notwithstanding any other provision of
the Plan or this Agreement, the Company or any Subsidiary has an absolute and
unrestricted right to terminate an Optionee’s employment at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in writing.

ARTICLE II.

GRANT OF OPTION

          2.1 Grant of Option. In consideration of the Optionee’s agreement to
remain in the employ of the Company or its Subsidiaries and for other good and
valuable consideration, effective as of the Date of Grant set forth on Exhibit
“A,” the Company irrevocably grants to the Optionee the option to purchase any
part or all of an aggregate of the number of shares of Common Stock set forth on
Exhibit “A” upon the terms and conditions set forth in this Agreement.

          2.2 Purchase Price. The purchase price of the shares of Common Stock
subject to the Option shall be the price per share set forth on Exhibit “A”
without commission or other charge.

          2.3 Consideration to the Company. In consideration of the granting of
the Option by the Company, the Optionee agrees to render faithful and efficient
services to the Company or any Subsidiary, with such duties and responsibilities
as the Company shall from time to time prescribe. Nothing in the Plan or this
Agreement shall confer upon the Optionee any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Optionee at any time for any reason whatsoever, with or without
Cause.

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

3



--------------------------------------------------------------------------------



 



ARTICLE III.

PERIOD OF EXERCISABILITY

          3.1 Commencement of Exercisability.

          (a) Subject to Section 3.3, the Option shall vest and become
exercisable in such amounts and at such times as are set forth in Exhibit “A”
hereto.

          (b) No portion of the Option which has not become vested and
exercisable at Termination of Employment shall thereafter become vested and
exercisable, except as may be otherwise provided by the Committee.

          3.2 Duration of Exercisability. The installments provided for in
Section 3.1(a) and Exhibit “A” hereto are cumulative. Each such installment
which vests and becomes exercisable pursuant to Section 3.1 shall remain vested
and exercisable until it becomes unexercisable under Section 3.3.

          3.3 Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

          (a) The expiration of ten (10) years from the Date of Grant; or

          (b) The expiration of thirty (30) days following the date of the
Optionee’s Termination of Employment, unless such Termination of Employment
occurs by reason of the Optionee’s discharge for Cause, or by reason of the
Optionee’s death, Retirement or disability (within the meaning of Section
22(e)(3) of the Code); or

          (c) The expiration of one (1) day following the date of the Optionee’s
Termination of Employment by reason of the Optionee’s discharge for Cause; or

          (d) The expiration of six (6) months following the date of the
Optionee’s Termination of Employment by reason of the Optionee’s death or
disability (within the meaning of Section 22(e)(3) of the Code); or

          (e) The expiration of one (1) year following the date of the
Optionee’s Termination of Employment by reason of the Optionee’s Retirement.

ARTICLE IV.

EXERCISE OF OPTION

          4.1 Person Eligible to Exercise. Subject to Section 5.2(c) during the
lifetime of the Optionee, only the Optionee may exercise the Option or any
portion thereof. After the death of the Optionee, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the Optionee’s will or under the then applicable
laws of descent and distribution.

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

4



--------------------------------------------------------------------------------



 



          4.2 Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3; provided, however, that each partial exercise
shall be for not less than ten (10) shares (or the minimum installment set forth
in Exhibit “A” hereto, if a lesser number of shares) and shall be for whole
shares only.

          4.3 Manner of Exercise. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary or the Secretary’s
office of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3:

          (a) An Exercise Notice in writing signed by the Optionee or the other
person then entitled to exercise the Option or portion thereof, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached hereto as Exhibit “B” (or in such other form
as is prescribed by the Committee); and

          (b) With respect to the shares of Common Stock for which the Option is
then being exercised, to the extent permitted under applicable laws, the
Optionee may pay for such Shares as follows:

                    (A) Full payment (in cash or by check) for the shares with
respect to which the Option or portion thereof is exercised; or

                    (B) With the consent of the Committee, such payment may be
made, in whole or in part, through the delivery of shares of Common Stock which
have been owned by the Optionee for at least six months, duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof; or

                    (C) Through the delivery of a notice that the Optionee has
placed a market sell order with a broker with respect to shares of Common Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale; or

                    (D) With the consent of the Committee, any combination of
the consideration provided in the foregoing clauses (A), (B) and (C); and

          (c) A bona fide written representation and agreement, in such form as
is prescribed by the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for the Optionee’s own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

5



--------------------------------------------------------------------------------



 



harmless from any loss, damage, expense or liability resulting to the Company if
any sale or distribution of the shares by such person is contrary to the
representation and agreement referred to above. The Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
ensure the observance and performance of such representation and agreement and
to effect compliance with the Securities Act and any other federal or state
securities laws or regulations. Without limiting the generality of the
foregoing, the Committee may require an opinion of counsel acceptable to it to
the effect that any subsequent transfer of shares acquired on an Option exercise
does not violate the Securities Act, and may issue stop transfer orders covering
such shares. Share certificates evidencing Common Stock issued on exercise of
the Option shall bear an appropriate legend referring to the provisions of this
subsection (c) and the agreements herein. The written representation and
agreement referred to in the first sentence of this subsection (c) shall,
however, not be required if the shares to be issued pursuant to such exercise
have been registered under the Securities Act, and such registration is then
effective in respect of such shares; and

          (d) Full payment to the Company (or other employer corporation) of all
amounts which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option. With the consent of the Committee, (i) shares of
the Company’s Common Stock owned by the Optionee for at least six months duly
endorsed for transfer, or (ii) shares of the Company’s Common Stock issuable to
the Optionee upon exercise of the Option, having a Fair Market Value at the date
of Option exercise equal to the statutory minimum sums required to be withheld,
may be used to make all or part of such payment; and

          (e) In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

          4.4 Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

          (a) The admission of such shares to listing on all stock exchanges on
which such Common Stock is then listed; and

          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

6



--------------------------------------------------------------------------------



 



          (d) The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state or local tax law,
the Company (or other employer corporation) is required to withhold upon
exercise of the Option; and

          (e) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.

          4.5 Rights as Stockholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates representing such shares shall have been issued by the
Company to such holder.

ARTICLE V.

OTHER PROVISIONS

          5.1 Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Option. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

          5.2 Option Not Transferable.

          (a) The Option may not be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or
pursuant to a “DRO” (as defined in the Plan), unless and until the Option has
been exercised, or the shares underlying such Option have been issued, and all
restrictions applicable to such shares have lapsed. Neither the Option nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Optionee or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

          (b) During the lifetime of the Optionee, only the Optionee may
exercise the Option (or any portion thereof), unless it has been disposed of
pursuant to a DRO. After the death of the Optionee, any exercisable portion of
an Option may, prior to the time when such portion becomes unexercisable under
the Plan or the Option Agreement, be exercised by the Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then applicable laws of descent and distribution.

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

7



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing provisions of this Section 5.2 of
the Plan, and subject to the requirements of Section 260.140.41 of Title 10 of
the California Code of Regulations (to the extent applicable), the Option may be
transferred by the Optionee, in writing and with prior written notice to the
Committee, to any one or more Permitted Transferees (as defined below), subject
to the following terms and conditions: (i) the Option, as transferred to a
Permitted Transferee, shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) the
Option, as transferred to a Permitted Transferee, shall continue to be subject
to all the terms and conditions of the Option as applicable to the Optionee
(other than the ability to further transfer the Option); and (iii) the Optionee
and the Permitted Transferee shall execute any and all documents requested by
the Committee, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer. For purposes of this subsection (c), “Permitted
Transferee” shall mean, with respect to the Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which these persons (or the Optionee) control the management of assets, and any
other entity in which these persons (or the Optionee) own more than fifty
percent (50%) of the voting interests, or any other transferee specifically
approved by the Committee after taking into account any state or federal tax or
securities laws applicable to transferable Non-Qualified Stock Options.

          5.3 Lock-Up Period. The Optionee hereby agrees that, if so requested
by the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act, the Optionee shall not sell
or otherwise transfer any shares of Common Stock or other securities of the
Company during such period as may be requested in writing by the Managing
Underwriter and agreed to in writing by the Company (which period shall not be
longer than 180 days) (the “Market Standoff Period”) following the effective
date of a registration statement of the Company filed under the Securities Act;
provided, however, that such restriction shall apply only to the first
registration statement of the Company to become effective under the Securities
Act that includes securities to be sold on behalf of the Company to the public
in an underwritten public offering under the Securities Act.

          5.4 Restrictive Legends and Stop-Transfer Orders.

          (a) The share certificate or certificates evidencing the shares of
Common Stock purchased hereunder shall be endorsed with any legends that may be
required by state or federal securities laws.

          (b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

8



--------------------------------------------------------------------------------



 



          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.

          5.5 Shares to Be Reserved. The Company shall at all times during the
term of the Option reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.

          5.6 Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary, and
any notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath the Optionee’s signature hereto. By a notice given
pursuant to this Section 5.6, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Optionee shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 5.6. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

          5.7 Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

          5.8 Construction. This Agreement shall be administered, interpreted
and enforced under the laws of the State of California without regard to
conflicts of laws thereof.

          5.9 Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

          5.10 Amendments, etc. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Optionee or such
other person as may be permitted to exercise the Option pursuant to Section 4.1
and by a duly authorized representative of the Company.

(Signature page follows)

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

              GEN-PROBE INCORPORATED
 
       

  By:    

     

--------------------------------------------------------------------------------


      Henry L. Nordhoff

      President and Chief Executive Officer
 
       

--------------------------------------------------------------------------------

       
Optionee
       
 
       

--------------------------------------------------------------------------------

       
 
       

--------------------------------------------------------------------------------

Address
       
 
       
Optionee’s Social Security Number:
       

--------------------------------------------------------------------------------

       

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

10



--------------------------------------------------------------------------------



 



EXHIBIT A

NON-QUALIFIED STOCK OPTION AGREEMENT

         
Optionee’s Name:
           

--------------------------------------------------------------------------------

 
       
Optionee’s Address:
           

--------------------------------------------------------------------------------

 
           

--------------------------------------------------------------------------------

 
        Optionee’s Social Security Number:

     

--------------------------------------------------------------------------------

 
       
Date of Grant:
           

--------------------------------------------------------------------------------

 
       
Vesting Commencement Date:
           

--------------------------------------------------------------------------------

          1. Pursuant to Section 2.1 of the Agreement, the Company grants an
option to purchase any part or all of an aggregate of                   shares
of Common Stock (“Option Shares”) at a price per share of $     upon the terms
and conditions set forth in the Agreement.

          2. In accordance with Section 3.1(a) of the Agreement, the Option
Shares shall vest and become exercisable in cumulative installments, rounded
down to the nearest whole number of shares, as follows:

               (a)                    of the Option Shares will vest
                   after the Vesting Commencement Date.

               (b) The remainder of the Option Shares will vest monthly
thereafter over the following                    at a rate of                   
of the shares each                   .

In accordance with Section 3.1(b) of the Agreement, no portion of the Option
which has not become vested and exercisable at Termination of Employment shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Committee.

          3. Capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

Exhibit A



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF EXERCISE NOTICE

Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121-1589
Attention: Corporate Secretary

                    Re:    Exercise of Stock Option

Ladies and Gentlemen:

          1. Exercise of Option. The undersigned Optionee,     , was granted an
option (the “Option”) to purchase shares of the Common Stock, par value $0.0001
per share (“Common Stock”), of Gen-Probe Incorporated, a Delaware corporation
(the “Company”), effective as of     , pursuant to the Non-Qualified Stock
Option Agreement, dated     (the “Option Agreement”). The undersigned hereby
elects to exercise the Option as follows:

          The undersigned hereby elects to exercise the Option as to     shares
of the Common Stock, in accordance with Section 3.1 of the Option Agreement (the
“Shares”).

          2. Payment. The undersigned has enclosed herewith     (representing
full payment for such Shares in accordance with Section 4.3 of the Option
Agreement). The undersigned authorizes payroll withholding and otherwise will
make adequate provision for the tax withholding obligations of the Company, if
any, with respect to such exercise.

          3. Binding Effect. The undersigned agrees that the Shares are being
acquired in accordance with and subject to the terms, provisions and conditions
of the Option Agreement set forth therein, to all of which the undersigned
hereby expressly assent. This Agreement shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
undersigned.

          The undersigned understands that he/she is purchasing the Shares
pursuant to the terms of the Option Agreement, a copy of which the undersigned
has received and carefully read and understands.

         

     

--------------------------------------------------------------------------------


      Signature
 
        Receipt of the above is hereby acknowledged    
 
        GEN-PROBE INCORPORATED,     a Delaware corporation    
 
       
By:
       

 

--------------------------------------------------------------------------------

   
Title:
       

 

--------------------------------------------------------------------------------

   

Form: 2002 New Hire Stock Option Agreement (NSO)
rev. 03-11-03

Exhibit B